COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Henry Beliard v. The State of Texas

Appellate case number:    01-17-00482-CR

Trial court case number: 2093529

Trial court:              County Criminal Court at Law No. 13 of Harris County

       This appeal was abated and the cause remanded to the trial court for a hearing concerning
appellant’s certification of the right to appeal. On October 24, 2017, a supplemental clerk’s
record was filed containing a certification indicating that, although this is a plea-bargain case,
matters were raised by written motion filed and ruled on before trial and not withdrawn or
waived, and the appellant has the right to appeal.
       Accordingly, this appeal is reinstated on the active docket. The deadline to file
appellant’s brief is November 30, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: October 31, 2017